Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of January 6, 2015 by and among SL GREEN REALTY CORP. (the
“Parent”), SL GREEN OPERATING PARTNERSHIP, L.P. (“SLGOP”) and RECKSON OPERATING
PARTNERSHIP, L.P. (“Reckson”; together with the Parent and SLGOP, each
individually a “Borrower” and collectively, the “Borrowers”), each of the
Lenders party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”), and the other parties hereto.

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have entered
into that certain Amended and Restated Credit Agreement dated as of November 16,
2012, as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of March 21, 2014 (as so amended and as in effect immediately
prior to the effectiveness of this Amendment, the “Credit Agreement”); and

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  Upon the effectiveness of
this Amendment, the applicable parties hereto agree that the Credit Agreement is
amended as follows:

 

(a)                                 The Credit Agreement is amended by restating
the first paragraph of the definition of “Applicable Margin” in its entirety to
read as follows:

 

“Applicable Margin” means the percentage rate set forth in the table below for
the applicable Class of Loans corresponding to the level (each a “Level”) into
which Reckson’s Credit Rating (or if Reckson shall cease to have a Credit Rating
but one of the other Borrowers shall have a Credit Rating, then such other
Borrower (Reckson or such other Borrower, as applicable, being referred to as
the “Rated Borrower”)) then falls.  As of the Second Amendment Date, the
Applicable Margins are determined based on Level 4.  Any change in the
applicable Credit Ratings which would cause the Applicable Margins to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice (which may be by telecopy or electronic mail) delivered in accordance
with Section 8.4.(k) that Rated Borrower’s Credit Rating has changed; provided,
however, if the notice required by such Section has not been delivered but the
Administrative Agent becomes aware that the Rated Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Rated Borrower’s Credit
Rating has changed.  During any period that the Rated Borrower has three Credit
Ratings, the Applicable Margins shall be determined based on the Level
corresponding to the highest of the Credit Ratings unless the

 

--------------------------------------------------------------------------------


 

difference between the highest and lowest of such Credit Ratings is two ratings
categories (e.g. Baal by Moody’s and BBB- by S&P or Fitch) or more, in which
case the Applicable Margins shall be determined based on the Level corresponding
to the average of the two highest Credit Ratings, provided that if such average
is not a recognized rating category, then the Applicable Margins shall be
determined based on the Level corresponding to the second highest Credit Rating
of the three.  During any period that the Rated Borrower has only two Credit
Ratings, the Applicable Margins shall be determined based on the Level
corresponding to the higher of such two Credit Rating unless the difference
between such Credit Ratings is two ratings categories (e.g. Baal by Moody’s and
BBB- by S&P or Fitch) or more, in which case the Applicable Margins shall be
determined based on the Level corresponding to the Credit Rating that is one
level below the highest Credit Rating.  During any period for which the Rated
Borrower has a Credit Rating from only one Rating Agency that is either S&P or
Moody’s, then the Applicable Margins shall be determined based on such Credit
Rating.  During any period that the Rated Borrower shall not have a Credit
Rating from both S&P and Moody’s, the Applicable Margins shall be determined
based on Level 5.

 

(b)                                 The Credit Agreement is further amended by
adding the following sentence at the end of the definition of “LIBOR” as
follows:

 

If LIBOR determined as provided above would be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

(c)                                  The Credit Agreement is further amended by
restating the definition of “Unencumbered Asset Value” in full as follows:

 

“Unencumbered Asset Value” means, without duplication (a) the Unencumbered
Adjusted NOI (excluding Net Operating Income attributable to (i) Development
Properties, (ii) Transition Assets and (iii) Newly-Acquired Properties) for the
immediately preceding period of four consecutive fiscal quarters divided by the
Capitalization Rate; provided that, for the Annualization Period for a
Newly-Acquired Property or Transition Asset, the Unencumbered Adjusted NOI for
such Newly-Acquired Property or Transition Asset, as applicable, shall be
determined on an Annualized basis, plus (b) the GAAP book value of all Eligible
Properties acquired during the six fiscal quarters most recently ended, plus
(c) the Structured Finance Value, plus (d) the GAAP book value of Development
Properties or Transition Assets that would be “Eligible Properties” if fully
developed; plus (e) the GAAP book value of Mortgage Receivables held by a
Borrower or a Wholly Owned Subsidiary (i) that are not, and if held by a
Subsidiary, no Borrower’s direct or indirect ownership interest in such
Subsidiary is, subject to any Lien (other than Permitted Liens) or any Negative
Pledge, and (ii) with respect to which a Borrower has a right, directly or
indirectly through a Subsidiary, to create Liens on such Mortgage Receivables as
security for Indebtedness of such Borrower and to sell, transfer or otherwise
dispose of such Mortgage Receivable, in each case, without the need to obtain
the consent of any Person.  For purposes of this definition, to the extent that
the percentage of Unencumbered Asset Value attributable to (x) assets identified
in clauses (c), (d) and (e) above would exceed 10.0% of Unencumbered Asset Value
and/or (y) Properties subject to a Ground Lease (not including each of 1185
Avenue of the Americas, New York, New York, 461 Fifth Avenue, New York, New York
and 711 Third Avenue, New York, New York) would

 

2

--------------------------------------------------------------------------------


 

exceed 10% of the Unencumbered Asset Value, then, in the case of each of clauses
(x) and (y), such excess shall be excluded from the calculation of Unencumbered
Asset Value.  Further, no Property, Structured Finance Investment or Mortgage
Receivable owned or held by an entity other than a Borrower shall be included in
the calculation of Unencumbered Asset Value if such entity, or an entity (other
than a Borrower) that has a direct or indirect ownership interest in such
entity, is an obligor in respect of any Indebtedness (other than Nonrecourse
Indebtedness of the type described in clause (a) of the definition thereof). 
For the avoidance of doubt, in no event shall any Property, Structured Finance
Investment or Mortgage Receivable owned or held by a Single Asset Entity or SL
Green Funding, if such Person is an obligor in respect of any Indebtedness, be
included in the calculation of Unencumbered Asset Value.

 

(d)                                 The Credit Agreement is further amended by
inserting the following definitions in Section 1.1. thereof in appropriate
alphabetical order:

 

“Rated Borrower” has the meaning given that term in the definition of the term
“Applicable Margin”.

 

“Second Amendment Date” means January 6, 2015.

 

(e)                                  The Credit Agreement is further amended by
deleting the definition of “Tangible Net Worth” from Section 1.1. thereof in its
entirety.

 

(f)                                   The Credit Agreement is further amended by
restating Section 4.1.(a) thereof in its entirety as follows.

 

(a)                                 Capital Adequacy.  If any Lender or any
Participant determines that, as the result of a Regulatory Change, compliance
with any law or regulation or with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law)
affects or would affect the amount of capital or liquidity required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s Commitments or its making or maintaining Loans or
participating in Letters of Credit below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or such corporation with regard to capital),
then from time to time, within thirty (30) days after written demand by such
Lender or such Participant, the Borrowers jointly and severally agree to pay to
such Lender or such Participant additional amounts sufficient to compensate such
Lender or such Participant or such corporation controlling such Lender or such
Participant to the extent that such Lender or such Participant determines such
increase in capital is allocable to such Lender’s or such Participant’s
obligations hereunder.

 

(g)                                  The Credit Agreement is further amended by
restating Section 9.1.(a) thereof in its entirety as follows.

 

(a)                                 [Intentionally Omitted].

 

3

--------------------------------------------------------------------------------


 

(h)                                 The Credit Agreement is further amended by
restating Section 9.1.(b) thereof in its entirety to read as follows:

 

(b)                                 Ratio of Total Indebtedness to Total Asset
Value.

 

(i)                                     The Parent shall not permit the ratio of
(i) Total Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset
Value of the Parent and its Subsidiaries to exceed 0.60 to 1.00 at any time;
provided, that such ratio may exceed 0.60 to 1.00 during any fiscal quarter and
the two subsequent fiscal quarters (each such period during which such ratio is
exceeded, an “Increase Period”) so long as such ratio does not exceed 0.65 to
1.00 at any time; provided, further, that such ratio cannot exceed 0.60 to 1.00
as of the last Business Day of the fiscal quarter immediately following an
Increase Period before a new Increase Period may begin.

 

(ii)                                  Reckson shall not permit the ratio of
(i) Total Indebtedness of Reckson and its Subsidiaries to (ii) Total Asset Value
of Reckson and its Subsidiaries to exceed 0.60 to 1.00 at any time; provided,
that such ratio may exceed 0.60 to 1.00 during any fiscal quarter and the two
subsequent fiscal quarters (each such period during which such ratio is
exceeded, an “Increase Period”) so long as such ratio does not exceed 0.65 to
1.00 at any time; provided, further, that such ratio cannot exceed 0.60 to 1.00
as of the last Business Day of the fiscal quarter immediately following an
Increase Period before a new Increase Period may begin.

 

(i)                                     The Credit Agreement is further amended
by restating Section 9.1.(e) thereof in its entirety to read as follows:

 

(e)                                  Ratio of Unsecured Indebtedness to Total
Asset Value.  Reckson shall not permit the ratio of (i) Unsecured Indebtedness
of Reckson and its Subsidiaries for any fiscal quarter to (ii) Unencumbered
Asset Value of Reckson and its Subsidiaries for such fiscal quarter to exceed
0.60 to 1.00 at any time; provided, that such ratio may exceed 0.60 to 1.00
during any fiscal quarter and the two subsequent fiscal quarters (each such
period during which such ratio is exceeded, an “Increase Period”) so long as
such ratio does not exceed 0.65 to 1.00 at any time; provided, further, that
such ratio cannot exceed 0.60 to 1.00 as of the last Business Day of the fiscal
quarter immediately following an Increase Period before a new Increase Period
may begin.

 

Section 2.  Additional Specific Amendments to Credit Agreement.  Upon the
effectiveness of this Amendment, the applicable parties hereto agree that the
Credit Agreement is amended as follows:

 

(a)                                 The Credit Agreement is amended by restating
the table in the definition of “Applicable Facility Fee” in full as follows:

 

4

--------------------------------------------------------------------------------


 

Level

 

Facility Fee

 

1

 

0.125

%

2

 

0.150

%

3

 

0.200

%

4

 

0.250

%

5

 

0.300

%

 

(b)                                 The Credit Agreement is further amended by
restating the portion of table in the definition of “Applicable Margin”
pertaining to “Applicable Margin for Revolving Loans” in full as follows:

 

Level

 

Reckson’s Credit
Rating
(S&P/Moody’s/Fitch or
equivalent)

 

Applicable Margin
for Revolving Loans

 

1

 

A-/A3 (or equivalent) or better

 

0.875

%

2

 

BBB+/Baa1 (or equivalent)

 

0.925

%

3

 

BBB/Baa2 (or equivalent)

 

1.05

%

4

 

BBB-/Baa3 (or equivalent)

 

1.25

%

5

 

BB+/Ba1 (or equivalent) or lower

 

1.55

%

 

(c)                                  The Credit Agreement is further amended by
restating the definition of “Revolving Termination Date” in full as follows:

 

“Revolving Termination Date” means March 29, 2019, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.

 

(d)                                 The Credit Agreement is further amended by
restating Section 3.5.(e) thereof in its entirety to read as follows:

 

(e)                                  Revolving Credit Extension Fee.  If the
Revolving Termination Date is being extended in accordance with Section 2.14.,
the Borrowers shall pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to seventy-five thousandths of one percent (0.075%)
of the amount of such Revolving Lender’s Revolving Commitment (whether or not
utilized).  Such fee shall be due and payable in full on the effective date of
such extension.

 

5

--------------------------------------------------------------------------------


 

Section 3.  Conditions Precedent.  The effectiveness of this Amendment,
including the transactions provided for in Section 6 below, is subject to the
condition precedent that the Administrative Agent receive each of the following,
each in form and substance satisfactory to the Administrative Agent:

 

(a)                                 a counterpart of this Amendment duly
executed by the Borrowers, the Administrative Agent, the Requisite Lenders and
each of the Revolving Lenders;

 

(b)                                 copies of all corporate, partnership or
other necessary action taken by the Borrowers to authorize their execution and
delivery of this Amendment, and the performance of this Amendment, and the
Credit Agreement as amended by this Amendment;

 

(c)                                  a pro forma Compliance Certificate for each
of the Parent and Reckson calculated based on the Parent’s fiscal quarter ended
September 30, 2014;

 

(d)                                 evidence that all fees due and payable to
the Lenders, and all fees and expenses payable to the Administrative Agent, in
connection with this Amendment have been paid;

 

(e)                                  a certificate from the Parent’s chief
executive officer, chief legal officer, chief financial officer or chief
accounting officer certifying as of the date hereof, and after giving effect to
the transactions contemplated hereby, that (i) no Default or Event of Default
exists, (ii) all representations and warranties made or deemed made by any
Borrower in any Loan Document to which such Borrower is a party are true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) on the date hereof with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder and
(iii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding is pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B) purport
to affect or pertain to this Amendment or any other Loan Document, or any of the
transactions contemplated hereby;

 

(f)                                   delivery of new Revolving Notes to any
Lender whose Revolving Commitment is changing in connection with the execution
of this Amendment, unless such Lender notifies the Administrative Agent that it
does not desire to obtain a new Revolving Note; and

 

(g)                                  such other documents, instruments and
agreements as the Administrative Agent may reasonably request.

 

Section 4.  Representations.  Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)                                 Authorization.  Each Borrower has the right
and power, and has taken all necessary action to authorize, execute and deliver
this Amendment and to perform its obligations hereunder, and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms.  This Amendment has been duly executed and delivered by a duly authorized
officer of each Borrower and each of this Amendment and the Credit Agreement, as
amended by this Amendment, is a legal, valid and binding obligation of each
Borrower enforceable against it in accordance with its respective terms

 

6

--------------------------------------------------------------------------------


 

except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and (ii) the
availability of equitable remedies may be limited by equitable principles of
general applicability.  The Articles of Amendment and Restatement and the bylaws
of the Parent, the Certificates of Limited Partnership and partnership
agreements of each of SLGOP and Reckson and the Certificate of Formation and
limited liability company agreement of Wyoming Acquisition GP LLC have not been
amended, supplemented or otherwise modified since March 21, 2014, except for
such amendments, supplements and modifications true and correct copies of which
have been delivered to the Administrative Agent on or prior to the date hereof,
and such organizational documents, as amended, remain in full force and effect
as of the date hereof.  The resolutions of the Board of Directors of the Parent,
certified copies of which were delivered in connection with that certain
Agreement Regarding Additional Term Loan dated as of November 10, 2014 by and
among the Borrowers, The Bank of New York Mellon and the Administrative Agent,
have not been modified or rescinded and remain in full force and effect as of
the date hereof.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by each Borrower of this Amendment and the performance by each
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Government Approvals or violate any Applicable Laws (including Environmental
Laws) relating to any Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which any Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; and (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Borrower or any other Loan
Party.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof or will exist immediately
after giving effect to this Amendment.

 

Section 5.  Reaffirmation of Representations by Borrowers.  Each Borrower hereby
repeats and reaffirms all representations and warranties made by such Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents to which it is a party on and as
of the date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.

 

Section 6.  Revolving Commitment Adjustments.

 

(a)                                 Allocations.  The Administrative Agent, the
Borrower and each Revolving Lender confirms the amount of each such Lender’s
Revolving Commitment is as set forth on Schedule I attached hereto.  The
Administrative Agent, the Borrowers and each Revolving Lender agree that upon
the effectiveness of this Amendment (the date of such effectiveness, the
“Amendment Effective Date”), the outstanding Revolving Loans and the
participation interests of the Revolving Lenders in any outstanding Letters of
Credit and Swingline Loans shall be allocated among the Revolving Lenders in
accordance with their respective Revolving Commitment Percentages calculated
based on the Revolving Commitments of the Lenders set forth on Schedule I
attached hereto (the “Post-Amendment Commitment Percentage”).  To effect such
allocations, each Revolving Lender whose Post-Amendment Commitment Percentage
exceeds the amount of such Lender’s Revolving Commitment Percentage immediately
prior to the effectiveness of this Amendment shall make a Revolving Loan in such
amount as is necessary so that the aggregate principal amount of Revolving Loans
held by such Lender shall equal such Lender’s Post-Amendment Commitment
Percentage of the aggregate outstanding principal amount of the Revolving Loans
as of the Amendment Effective Date.  The Administrative Agent shall make such

 

7

--------------------------------------------------------------------------------


 

amounts of the proceeds of such Revolving Loans available (a) to each Revolving
Lender whose Post-Amendment Commitment Percentage is less than the amount of
such Lender’s Revolving Commitment Percentage immediately prior to the
effectiveness of this Amendment as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender shall equal such Lender’s
Post-Amendment Commitment Percentage of the aggregate outstanding principal
amount of the Revolving Loans as of the Amendment Effective Date and (b) to the
Exiting Revolving Lenders (as defined below) as is necessary to repay in full
the Revolving Loans owing to such Exiting Revolving Lenders.  Except for any
Revolving Notes to be provided to the Revolving Lenders increasing their
respective Revolving Commitments, no other documents, instruments or fees shall
be, or shall be required to be, executed or paid in connection with such
reallocations (all of which are hereby waived, as necessary).

 

(b)                                 Exiting Revolving Lenders.  On the Amendment
Effective Date, the Revolving Commitments of each of Taiwan Cooperative Bank Los
Angeles Branch, Chang Hwa Commercial Bank, Ltd. and UBS Loan Finance LLC (each,
an “Exiting Revolving Lender”) shall be terminated and each Exiting Revolving
Lender shall cease to be a Revolving Lender under the Credit Agreement.

 

Section 7.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

 

Section 8.  Expenses.  The Borrowers shall reimburse the Administrative Agent
upon demand for all reasonable out-of-pocket costs and expenses (including
reasonable fees and disbursements of counsel) incurred by the Administrative
Agent in connection with the preparation, negotiation and execution of this
Amendment and the other agreements and documents executed and delivered in
connection herewith.

 

Section 9.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 10.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only.  On and after the effectiveness of this Amendment,
this Amendment shall constitute a Loan Document.

 

Section 12.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.  This Amendment may be
executed by any electronic means, including “pdf”.

 

Section 13.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement, as amended by this Amendment.

 

[Signatures on Next Page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:

SL Green Realty Corp.

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:  Andrew S. Levine

 

 

Title:  Executive Vice President and Secretary

 

 

 

 

 

 

 

RECKSON OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

Wyoming Acquisition GP LLC,

 

 

 as Sole General Partner

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

 

 

 

 

 

By:  SL Green Realty Corp.

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:  Andrew S. Levine

 

 

Title:  Executive Vice President and Secretary

 

 

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:  Andrew S. Levine

 

 

Title:  Executive Vice President and Secretary

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, the Issuing
Bank, the Swingline Lender and a Lender

 

 

 

 

 

By:

/s/ Sean Armah

 

 

Name:  Sean Armah

 

 

Title:  Vice-President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

 


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Mohammad S Hasan

 

 

Name: Mohammad S Hasan

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name: James Rolison

 

 

Title: Managing Director

 

 

 

 

By:

/s/ J.T. Johnaton Coa

 

 

Name: J.T. Johnaton Coa

 

 

Title: Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ David Heller

 

 

Name: David Heller

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Ann E. Kenzie

 

 

Name: Ann E. Kenzie

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ John Rowland

 

 

Name: John Rowland

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian P Kelly

 

 

Name: Brian P Kelly

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

 

By:

/s/ Carol Murray

 

 

Name: Carol Murray

 

 

Title: Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ John Feeney

 

 

Name: John Feeney

 

 

Title: Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ John Valladares

 

 

Name: John Valladares

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name: Ronnie Glenn

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Angela Chen

 

 

Name: Angela Chen

 

 

Title: VP & Deputy GM

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

AGRICULTURAL BANK OF CHINA LIMITED, as a Lender

 

 

 

 

 

 

By:

/s/ Jian Zhang

 

 

Name: Jian Zhang

 

 

Title: EVP

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

 

By:

/s/ Sophia Love

 

 

Name: Sophia Love

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

BANK OF TAIWAN, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Kevin H. Hsieh

 

 

Name: Kevin H. Hsieh

 

 

Title: VP & General Manager

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Edward Chen

 

 

Name: Edward Chen

 

 

Title: Senior VP & General Manager

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
with

SL Green Operating Partnership, L.P.]

 

 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Jyun Long Li

 

 

Name: Jyun Long Li

 

 

Title: Assistant General Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Revolving Commitments

 

Revolving Lenders

 

Revolving Commitment
Amount

 

Wells Fargo Bank, National Association

 

$

105,000,000

 

JPMorgan Chase Bank, N.A.

 

$

110,000,000

 

Deutsche Bank Trust Company Americas

 

$

155,000,000

 

U.S. Bank National Association

 

$

90,000,000

 

Bank of America, N.A.

 

$

100,000,000

 

Citibank, N.A.

 

$

100,000,000

 

PNC Bank, National Association

 

$

85,000,000

 

The Bank of New York Mellon

 

$

60,000,000

 

MUFG Union Bank, N.A.

 

$

75,000,000

 

Goldman Sachs Bank USA

 

$

75,000,000

 

TD Bank, N.A.

 

$

60,000,000

 

Barclays Bank PLC

 

$

75,000,000

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

$

20,000,000

 

Morgan Stanley Bank, N.A.

 

$

30,000,000

 

Agricultural Bank of China Limited

 

$

20,000,000

 

The Northern Trust Company

 

$

15,000,000

 

Bank of Taiwan, New York Branch

 

$

12,000,000

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

8,000,000

 

First Commercial Bank, New York Branch

 

$

5,000,000

 

TOTAL

 

$

1,200,000,000

 

 

--------------------------------------------------------------------------------